      Case 4:18-cv-00247 Document 84 Filed on 04/03/20 in TXSD Page 1 of 15
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     April 03, 2020
                           UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

PALOMA RESOURCES, LLC, et al,                  §
                                               §
          Plaintiffs,                          §
VS.                                            § CIVIL ACTION NO. 4:18-CV-247
                                               §
AXIS INSURANCE COMPANY, et al,                 §
                                               §
          Defendants.                          §

                        MEMORANDUM OPINION AND ORDER

         This is an insurance coverage dispute arising from allegations of industrial

espionage. The plaintiffs, Paloma Resources, LLC and Paloma Operating Company, Inc.

(which the Court will discuss collectively as “Paloma”), sued their insurance carrier, Axis

Insurance Company (“Axis”), and one of their competitors, Continental Resources, Inc.

(“Continental”), in Texas state court. Continental removed the case to this Court (Dkt. 1).

         Paloma’s lawsuit originally sought two judicial declarations: (1) a declaration that

Axis improperly denied Paloma coverage under an insurance contract between Paloma

and Axis (“the Paloma insurance policy”); and (2) a declaration that Paloma has the right

to view, and ultimately to show to Axis, certain documents in Continental’s possession

under a settlement agreement between Paloma and Continental (“the Oklahoma

settlement agreement”) (Dkt. 1-4 at pp. 10–11). Only the claim against Axis remains;

Judge Miller dismissed the claim against Continental before this case was reassigned to

the undersigned judge (Dkt. 42 and Dkt. 55). However, Continental remains in the




1 / 15
       Case 4:18-cv-00247 Document 84 Filed on 04/03/20 in TXSD Page 2 of 15



lawsuit because it has filed counterclaims and cross-claims, including a counterclaim

against Paloma for breach of the Oklahoma settlement agreement (Dkt. 29 at p. 12).

          Pending before the Court are motions for partial summary judgment filed by Axis

and Continental (Dkt. 57 and Dkt. 59). The Court GRANTS both motions.

          I.     BACKGROUND

          As is often the case with insurance coverage disputes, this lawsuit is the progeny

of a different lawsuit. In 2017, Continental sued Paloma in Oklahoma state court, alleging

that “Paloma . . . actively solicited, obtained and possessed Continental’s Confidential

Information” in a pattern of “fraudulent” and “malicious conduct” that included “bribing

and inducing Continental employees to wrongfully misappropriate Continental

confidential information” (“the Oklahoma lawsuit”) (Dkt. 59-4 at p. 11). According to

Continental’s Oklahoma state court pleadings, a Paloma employee1 colluded with two

Continental employees2 over a period of roughly six months to steal confidential

information from Continental and transfer it to Paloma’s computer network system so

that Paloma could use it “to unfairly compete with Continental” (Dkt. 59-4 at pp. 5–12).

Continental alleged that Paloma used the prospect of employment with Paloma to induce

the Continental employees to steal the information (Dkt. 59-4 at pp. 5–7).

          Paloma and Continental ultimately signed the Oklahoma settlement agreement to

resolve the Oklahoma lawsuit. In the Oklahoma settlement agreement, Paloma, among

other things, expressly stipulated that the Oklahoma lawsuit involved the unauthorized


1
    The Paloma employee’s name was Mauricio Toro (Dkt. 59-4 at p. 3).
2
    The Continental employees’ names were Chad Kaspereit and Jason Hunt (Dkt. 59-4 at p. 2).


2 / 15
       Case 4:18-cv-00247 Document 84 Filed on 04/03/20 in TXSD Page 3 of 15



disclosure of and access to confidential information3 and expressly released its right to

sue Continental for any “claims . . . in any manner arising out [of] or connected with the

allegations in the [Oklahoma lawsuit]” (Dkt. 59-9). Paloma turned to Axis for coverage

under the Paloma insurance policy to fund the settlement with Continental and recoup its

defense costs (Dkt. 1-4 at p. 8). Axis denied coverage to Paloma, citing the following

exclusion in the Paloma insurance policy (“the intellectual property exclusion”):

                 The Insurer [Axis] shall not be liable under Insuring Agreement C.
                 Company Liability for Loss on account of any Claim . . . based upon,
                 arising out of, directly or indirectly resulting from, in consequence of, or in
                 any way involving any actual or alleged infringement of copyright, patent,
                 trademark, trade name, trade dress, or service mark or the misappropriation
                 of ideas or trade secrets, or the unauthorized disclosure of or access to
                 confidential information; provided that this exclusion shall not apply to
                 Loss on account of a securities Claim, a Securityholder Derivative Demand,
                 or a derivative action.
                 Dkt. 59-3 at pp. 26–27; Dkt. 1-4 at pp. 8, 11–12.

         When Axis refused to provide coverage to Paloma, Paloma sued Axis, seeking a

declaration that Axis owes it coverage under the Paloma insurance policy (Dkt. 1-4 at p.

11). Axis now seeks a summary judgment holding that the intellectual property exclusion

applies and that Axis owed Paloma neither a duty to defend nor a duty to indemnify in

the Oklahoma lawsuit (Dkt. 59).




3
    The stipulation contained in the Oklahoma settlement agreement states:
                  For clarity, and for purposes of this Agreement, Continental Confidential
                  Information specifically includes: (1) “Kaspereit/Hunt Data,” which means any
                  Business Information of Continental data received by Toro or any other Paloma
                  employees, from Chad Kaspereit, Jason Hunt, or any other Continental employee
                  or agent acting without authority[.]
                  Dkt. 59-9 at p. 3.


3 / 15
     Case 4:18-cv-00247 Document 84 Filed on 04/03/20 in TXSD Page 4 of 15



         Paloma also sued Continental, seeking a declaration that the Oklahoma settlement

agreement gives Paloma the right to view, and ultimately to show to Axis, the data at

issue in the Oklahoma lawsuit (Dkt. 1-4 at p. 10). Judging from Paloma’s claims against

Axis,4 Paloma wants to show Continental’s documents to Axis to prove to Axis that,

despite Paloma’s express stipulation to the contrary in the Oklahoma settlement

agreement, the Oklahoma lawsuit did not involve confidential information (Dkt. 1-4 at

pp. 11–18). Continental countersued Paloma for breach of the Oklahoma settlement

agreement, arguing that the release of claims contained in the Oklahoma settlement

agreement barred Paloma from filing its declaratory judgment action against Continental

(Dkt. 29 at pp. 12–15). Continental also, based on the release of claims, sought dismissal

of Paloma’s declaratory judgment action against it under Federal Rule of Civil Procedure

12(b)(6) (Dkt. 8).

         Judge Miller granted Continental’s Rule 12(b)(6) motion and dismissed Paloma’s

declaratory judgment action against Continental, holding that “the release clause bars

Paloma’s action for a declaratory judgment as to Continental” (Dkt. 42 at p. 6).

Continental now seeks a partial summary judgment on its counterclaim against Paloma

for breach of the Oklahoma settlement agreement (Dkt. 57).




4
 Paloma takes the position that the Paloma insurance policy “clearly states that before the . . .
exclusion applies, it must be proved that . . . what was misappropriated was actually a trade
secret. Allegations are not enough” (Dkt. 1-4 at p. 13) (emphasis in original). Consequently,
according to Paloma, the intellectual property exclusion would not apply if Paloma could show
Continental’s documents to Axis and demonstrate that the Oklahoma lawsuit did not involve
confidential information or trade secrets.


4 / 15
     Case 4:18-cv-00247 Document 84 Filed on 04/03/20 in TXSD Page 5 of 15



         II.   THE LEGAL STANDARDS

         In deciding a motion for summary judgment under Federal Rule of Civil

Procedure 56, the Court must determine whether the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as to

any material fact and that the movant is entitled to judgment as a matter of law. Celotex

Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). “An issue is material if its resolution

could affect the outcome of the action. A dispute as to a material fact is genuine if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

DIRECT TV Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2006) (citations omitted). In

deciding whether a genuine and material fact issue has been created, the Court must

review the facts and the inferences to be drawn from those facts in the light most

favorable to the non-movant. Reaves Brokerage Co. v. Sunbelt Fruit & Vegetable Co.,

336 F.3d 410, 412 (5th Cir. 2003).

               a. Paloma’s claim against Axis

         Paloma’s claim against Axis is governed by Texas law regarding the construction

of insurance policies. Under Texas law, insurance policies are construed in accordance

with the same rules as contracts generally. Canutillo Independent School Dist. v. National

Union Fire Insurance Co. of Pittsburgh, Pa., 99 F.3d 695, 700 (5th Cir. 1996). The terms

used in an insurance policy are to be given their ordinary and generally accepted

meaning, unless the policy shows that the words were meant in a technical or different

sense. Id. The contract is to be considered as a whole, with each part given effect and

meaning. Id. “When the terms of an insurance policy are clear and unambiguous a court


5 / 15
     Case 4:18-cv-00247 Document 84 Filed on 04/03/20 in TXSD Page 6 of 15



may not vary those terms.” Id. “Although interpreting an insurance policy to give a

reasonable meaning to all provisions is preferable to interpreting the policy in a way that

creates surplusage or leaves a portion of the policy useless or inexplicable, surplusage

alone does not make an insurance policy ambiguous.” Grain Dealers Mutual Insurance

Co. v. McKee, 943 S.W.2d 455, 458 (Tex. 1997) (citation omitted).

         If a contract is not ambiguous, then “the court will construe the contract as a

matter of law.” Coker v. Coker, 650 S.W.2d 391, 393 (Tex. 1983). “A contract . . . is

ambiguous when its meaning is uncertain and doubtful or it is reasonably susceptible to

more than one meaning.” Id. When construing an insurance policy, a court can generally

consider “surrounding circumstances that inform, rather than vary from or contradict, the

contract text.” Houston Exploration Co. v. Wellington Underwriting Agencies, Ltd., 352

S.W.3d 462, 469 (Tex. 2011). “Those circumstances include . . . the commercial or other

setting in which the contract was negotiated and other objectively determinable factors

that give a context to the transaction between the parties.” Id. (quotation marks omitted).

However, extrinsic evidence is not admissible to render a contract ambiguous which, on

its face, is capable of being given a definite certain legal meaning. Sun Oil Co. v.

Madeley, 626 S.W.2d 726, 731–32 (Tex. 1981). The determination of whether a contract

is ambiguous is a question of law. Canutillo, 99 F.3d at 700.

         “In Texas, the duty to defend and duty to indemnify are distinct and separate

duties creating distinct and separate causes of action.” Gulf Chemical & Metallurgical

Corp. v. Associated Metals & Minerals Corp., 1 F.3d 365, 369 (5th Cir. 1993). In

determining whether an insurer has a duty to defend an insured against a third-party


6 / 15
     Case 4:18-cv-00247 Document 84 Filed on 04/03/20 in TXSD Page 7 of 15



complaint, Texas courts follow the “eight corners” rule. Canutillo, 99 F.3d at 701. The

eight corners rule determines whether the insurer has a duty to defend by comparing the

allegations in the third party’s pleadings with the language of the insurance policy.

National Union Fire Insurance Co. of Pittsburgh, Pa. v. Merchants Fast Motor Lines,

Inc., 939 S.W.2d 139, 141 (Tex. 1997). “If a petition does not allege facts within the

scope of coverage, an insurer is not legally required to defend a suit against its insured.”

Id. When applying the eight corners rule, “the court must focus on the factual allegations

that show the origin of the damages rather than on the legal theories alleged.” Id.

(quotation marks omitted).

         Unlike the duty to defend, which is based on allegations, an insurer’s duty to

indemnify is based on “the actual facts that underlie the cause of action and result in

liability.” Northfield Insurance Co. v. Loving Home Care, Inc., 363 F.3d 523, 528–29

(5th Cir. 2004) (quotation marks omitted). The duty to indemnify “only arises after an

insured has been adjudicated, whether by judgment or settlement, to be legally

responsible for damages in a lawsuit.” Collier v. Allstate County Mutual Insurance Co.,

64 S.W.3d 54, 62 (Tex. App.—Fort Worth 2001, no pet.); see also Reser v. State Farm

Fire & Casualty Co., 981 S.W.2d 260, 263 (Tex. App.—San Antonio 1998, no pet.). If

the actual facts resulting in liability were not fully ascertained because the insured settled

with the third party out of court, stipulations can provide a basis for a determination

regarding the duty to indemnify. Canutillo, 99 F.3d at 701. However, such stipulations

are typically unnecessary if the insurer has no duty to defend. See, e.g., American States

Insurance Co. v. Bailey, 133 F.3d 363, 368–70 (5th Cir. 1998) (applying Texas law)


7 / 15
     Case 4:18-cv-00247 Document 84 Filed on 04/03/20 in TXSD Page 8 of 15



(holding that when an insurer did not owe a duty to defend under an applicable coverage

exclusion, the insurer also necessarily did not owe a duty to indemnify, notwithstanding

the fact that the underlying lawsuit between the insureds and third parties had neither

settled nor reached a final judgment). As courts have consistently held, it is almost

impossible to establish a duty to indemnify if there is no duty to defend: “Under Texas

law, the duty to defend is broader than the duty to indemnify. Logic and common sense

dictate that if there is no duty to defend, then there must be no duty to indemnify.” Id.

(citation omitted); see also, e.g., Archon Investments, Inc. v. Great American Lloyds

Insurance Co., 174 S.W.3d 334, 339 (Tex. App.—Houston [1st Dist.] 2005, pet. denied)

(“[I]f an insurer has no duty to defend, it has no duty to indemnify[.]”); Collier, 64

S.W.3d at 62 (“If the facts alleged in the underlying suit are insufficient to invoke the

duty to defend, then proof of all those same facts will not invoke the insurer’s duty to

indemnify.”); Lay v. Aetna Insurance Co., 599 S.W.2d 684, 687 (Tex. Civ. App.—Austin

1980, writ ref’d n.r.e.) (“[The insurer] had no duty to defend [the insured], and, in turn,

[the insured] has no right to indemnification for the amount of the judgment entered in

favor of [the third party] in the previous suit.”); Great American Insurance Co. v. Calli

Homes, Inc., 236 F. Supp. 2d 693, 698 (S.D. Tex. 2002) (J. Rosenthal) (citing Lay) (“If

the insurer has no duty to defend the insured, no duty to indemnify is present.”).

              b. Continental’s claim against Paloma

         Paloma and Continental agree that the Oklahoma settlement agreement is

governed by Oklahoma law (Dkt. 57 at p. 4; Dkt. 61 at p. 12). In his order dismissing




8 / 15
     Case 4:18-cv-00247 Document 84 Filed on 04/03/20 in TXSD Page 9 of 15



Paloma’s declaratory judgment claim against Continental, Judge Miller aptly summarized

the applicable law:

                Under Oklahoma law, a release is a contract. If the language in a contract is
                clear and without ambiguity, the Court is to interpret it as a matter of law.
                Similarly, the existence of an ambiguity is a decision to be made by the
                Court. And, in the absence of fraud or mistake, an executed agreement of
                settlement is as conclusive against a party seeking to avoid it as the final
                judgment of a court of competent jurisdiction.
                Dkt. 42 at p. 5 (citations, quotation marks, brackets, and parenthetical
                phrases omitted).

         The Oklahoma Supreme Court has set out the following elements that Continental

needs to prove to recover on its breach of contract claim: (1) formation of a contract; (2)

breach of the contract; and (3) damages as a direct result of the breach. Digital Design

Group, Inc. v. Information Builders, Inc., 24 P.3d 834, 843 (Okla. 2001). Continental

seeks summary judgment on the first and second elements (Dkt. 57 at p. 5).

         III.   ANALYSIS

         Both Axis and Continental are entitled to summary judgment. The intellectual

property exclusion unambiguously precluded coverage for Paloma in the Oklahoma

lawsuit, and Paloma breached the Oklahoma settlement agreement by filing its

declaratory judgment action against Continental.

                a. The intellectual property exclusion precluded coverage for Paloma
                   for the Oklahoma lawsuit.

         Axis argues that it is entitled to summary judgment because the intellectual

property exclusion unambiguously precluded coverage for Paloma for the Oklahoma

lawsuit. The Court agrees.

         The intellectual property exclusion reads:


9 / 15
    Case 4:18-cv-00247 Document 84 Filed on 04/03/20 in TXSD Page 10 of 15



                The Insurer [Axis] shall not be liable under Insuring Agreement C.
                Company Liability for Loss on account of any Claim . . . based upon,
                arising out of, directly or indirectly resulting from, in consequence of, or in
                any way involving any actual or alleged infringement of copyright, patent,
                trademark, trade name, trade dress, or service mark or the misappropriation
                of ideas or trade secrets, or the unauthorized disclosure of or access to
                confidential information; provided that this exclusion shall not apply to
                Loss on account of a securities Claim, a Securityholder Derivative Demand,
                or a derivative action.
                Dkt. 59-3 at pp. 26–27.

          There is no question that Continental’s allegations in the Oklahoma lawsuit fell

within the scope of the “misappropriation of trade secrets” and “unauthorized access to

confidential information” clauses of the intellectual property exclusion. Paloma’s

argument that the exclusion nevertheless did not apply to the Oklahoma lawsuit pivots on

two alternative contentions: (1) the placement of the phrase “actual or alleged” indicates

that that phrase only applies to the “infringement” clause of the exclusion, meaning that

the “misappropriation of trade secrets” and “unauthorized access to confidential

information” clauses of the exclusion are only triggered “if there has been an actual

misappropriation of trade secrets or an actual unauthorized access to confidential

information”; and (2) the exclusion is only triggered by the acts of Paloma vice principals

or executives (Dkt. 72 at pp. 17, 21) (emphasis in Paloma’s brief). The Court disagrees

with both contentions. Paloma’s interpretation of the intellectual property exclusion is not

reasonable.

                i.     The “actual or alleged” language

          As to Paloma’s first contention, there is no indication whatsoever that the

“misappropriation of trade secrets” and “unauthorized access to confidential information”



10 / 15
    Case 4:18-cv-00247 Document 84 Filed on 04/03/20 in TXSD Page 11 of 15



clauses of the intellectual property exclusion can only be triggered by an actual

determination of these types of claims. An examination of the Paloma insurance policy’s

exclusionary language as a whole reveals that Paloma’s focus on the phrase “actual or

alleged” is misplaced for several reasons.

          First, Paloma’s argument ignores the express language of the other exclusions in

the Paloma insurance policy. In this case, when a policy exclusion was intended to only

apply in the event of an actual determination of a claim, the policy explicitly states so in

no uncertain terms. The Paloma insurance policy contains 17 coverage exclusions (Dkt.

59-3 at pp. 23–27). Four of those exclusions—the “wage & hour” exclusion, the

“ERISA” exclusion, the “contractual liability” exclusion, and the intellectual property

exclusion at issue here—contain the “actual or alleged” language (Dkt. 59-3 at pp. 23–

27). A fifth exclusion—the “pollution” exclusion—contains the phrase “actual, alleged or

threatened” (Dkt. 59-3 at p. 25). Just one exclusion in the Paloma insurance policy

expressly states that it is only triggered by an actual determination of a claim. The “illegal

profit/conduct” exclusion applies to claims involving certain enumerated circumstances

“if established by a final and non-appealable adjudication adverse to [the] Insured in the

underlying action” (Dkt. 59-3 at p. 26) (emphasis added). The intellectual property

exclusion contains no such language. Where one exclusion in the Paloma insurance

policy contains an express limitation on coverage, it would be unreasonable for the Court

to read that limitation into a completely differently worded exclusion. In other words, if

the intellectual property exclusion required an actual determination of a claim, it would




11 / 15
    Case 4:18-cv-00247 Document 84 Filed on 04/03/20 in TXSD Page 12 of 15



state so in no uncertain terms like the illegal profit/conduct exclusion does.          The

intellectual property exclusion does not do so.

          Second, Paloma’s argument incorrectly presumes the importance of the “actual or

alleged” language as the trigger for determining coverage. However, the language that

triggers the exclusion is not the phrase “actual or alleged” but the language preceding this

phrase. The exclusion provides in pertinent part that Axis will not be liable to pay “on

account of any Claim . . . based upon, arising out of, directly or indirectly resulting from,

in consequence of, or in any way involving any actual or alleged…..” conduct. Dkt. 59-3

at pp. 26–27 (emphasis added). As both the Texas Supreme Court and the Fifth Circuit

have consistently held, the phrase “arise out of” gives a coverage exclusion broad reach.

Utica National Insurance Co. of Texas v. American Indemnity Co., 141 S.W.3d 198, 203

(Tex. 2004) (“This Court has held that ‘arise out of’ means that there is simply a causal

connection or relation, which is interpreted to mean that there is but for causation, though

not necessarily direct or proximate causation.”) (citation and quotation marks omitted);

Bailey, 133 F.3d at 370 (“This court has held that the words ‘arising out of,’ when used

within an insurance policy, are broad, general, and comprehensive terms effecting broad

coverage.”) (quotation marks and footnote omitted). Under the caselaw, “a broadly

worded . . . exclusion is not to be narrowly construed[,]” and the caselaw does not hold

that the phrase “actual or alleged” must be included for a coverage exclusion to take

effect without a final adjudication. Bailey, 133 F.3d at 370 (holding that an insurer had no

duty to defend or to indemnify under a coverage exclusion providing that “no coverage

exists for claims or suits brought against any insured for damages arising from sexual


12 / 15
    Case 4:18-cv-00247 Document 84 Filed on 04/03/20 in TXSD Page 13 of 15



action”); see also Southstar Corp. v. St. Paul Surplus Lines Insurance Co., 42 S.W.3d

187, 190–91 (Tex. App.—Corpus Christi 2001, no pet.) (holding that an insurer had no

duty to defend under a coverage exclusion providing that “[w]e won’t cover advertising

injury that results from the failure of any protected person to do what is required by a

contract or agreement”). The phrase “actual or alleged” does not bear the weight Paloma

places on it to require coverage.      Accordingly, the Court finds that the intellectual

property exclusion is very broadly worded, and the “misappropriation of trade secrets”

and “unauthorized access to confidential information” clauses of the intellectual property

exclusion do not require an actual determination of a claim to preclude coverage.

                ii.   Paloma’s “vice principal” argument

          As to Paloma’s second contention, there is no indication whatsoever that the

intellectual property exclusion is only triggered by the acts of Paloma vice principals or

executives. The Court turns again to the “illegal profit/conduct” exclusion, which, unlike

the intellectual property exclusion, contains the express limitation that “only the conduct

of the chief executive officer and the chief financial officer or the functional equivalent of

those positions in an Insured Organization shall be imputed to the Insured Organization”

(Dkt. 59-3 at p. 26). When a different exclusion in the Paloma insurance policy contains

an express vice-principal limitation, it is not reasonable to read that limitation into the

intellectual property exclusion when the intellectual property exclusion contains no such

language.




13 / 15
    Case 4:18-cv-00247 Document 84 Filed on 04/03/20 in TXSD Page 14 of 15



                iii.   Axis had no duty to defend and no duty to indemnify.

          The intellectual property exclusion unambiguously precluded coverage for Paloma

in the Oklahoma lawsuit. Axis had no duty to defend. Given that there was no duty to

defend and that Paloma expressly stipulated that the Oklahoma lawsuit involved the

unauthorized disclosure of and access to confidential information, Axis also had no duty

to indemnify. Axis is entitled to summary judgment on Paloma’s declaratory judgment

action.

                b. Paloma breached the Oklahoma settlement agreement.

          Continental argues that it is entitled to summary judgment on the formation and

breach elements of its breach of contract claim because Paloma breached the Oklahoma

settlement agreement by filing its declaratory judgment action against Continental. The

Court agrees.

          In dismissing Paloma’s declaratory judgment action against Continental, Judge

Miller held that Paloma’s declaratory judgment action was “a ‘claim’ within the terms of

the release” of claims contained in the Oklahoma settlement agreement (Dkt. 55 at p. 2).

Judge Miller further held that:

                Paloma sued for a declaration that it has the right to view Continental’s
                documents—the same documents that gave rise to the initial dispute. Even
                taking all inferences in Paloma’s favor, those documents are directly
                connected to Continental’s allegations in the Oklahoma litigation.

                Paloma cannot have it both ways. It cannot release claims arising from
                those documents and then sue to gain access to them. As a result, the
                release clause bars Paloma’s action for a declaratory judgment as to
                Continental.
                Dkt. 42 at p. 6 (citations omitted; emphasis in Judge Miller’s order).



14 / 15
    Case 4:18-cv-00247 Document 84 Filed on 04/03/20 in TXSD Page 15 of 15



          A holding that Paloma breached the Oklahoma settlement agreement by filing its

declaratory judgment action against Continental is a natural extension of Judge Miller’s

analysis. Paloma has provided no persuasive reason for the Court to reconsider Judge

Miller’s conclusions. Continental is entitled to summary judgment on the formation and

breach elements of its breach of contract claim.

          IV.   CONCLUSION

          The motions for partial summary judgment filed by Axis and Continental (Dkt. 57

and Dkt. 59) are GRANTED.

          SIGNED at Houston, Texas, on April 3, 2020.


                                                   _________________________________
                                                        GEORGE C. HANKS, JR.
                                                   UNITED STATES DISTRICT JUDGE




15 / 15
